Cite as: 583 U. S. ____ (2017)            1

                    BREYER, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                  Nos. 16–9448 and 17–5083
                         _________________


            QUENTIN MARCUS TRUEHILL
16–9448                v.
                    FLORIDA
  ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME 

                  COURT OF FLORIDA


                   TERENCE OLIVER
17–5083                  v.
                      FLORIDA
  ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME 

                  COURT OF FLORIDA

                       [October 16, 2017]


  The petitions for writs of certiorari are denied.

  JUSTICE BREYER, dissenting from the denial of certiorari. 

  In part for the reasons set forth in my opinion in Hurst

v. Florida, 577 U. S. __, __ (2016) (concurring opinion in
judgment), I would vacate and remand for the Florida
Supreme Court to address the Eighth Amendment issue in
these cases. I therefore join the dissenting opinion of
JUSTICE SOTOMAYOR in full.
                 Cite as: 583 U. S. ____ (2017)            1

                   SOTOMAYOR, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                   Nos. 16–9448 and 17–5083
                         _________________


            QUENTIN MARCUS TRUEHILL
16–9448                v.
                    FLORIDA
  ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME 

                  COURT OF FLORIDA


                   TERENCE OLIVER
17–5083                  v.
                      FLORIDA
  ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME 

                  COURT OF FLORIDA

                       [October 16, 2017]


   JUSTICE SOTOMAYOR, with whom JUSTICE GINSBURG
and JUSTICE BREYER join, dissenting from the denial of
certiorari.
   At least twice now, capital defendants in Florida have
raised an important Eighth Amendment challenge to their
death sentences that the Florida Supreme Court has failed
to address. Specifically, those capital defendants, peti-
tioners here, argue that the jury instructions in their cases
impermissibly diminished the jurors’ sense of responsibil-
ity as to the ultimate determination of death by repeatedly
emphasizing that their verdict was merely advisory. “This
Court has always premised its capital punishment deci-
sions on the assumption that a capital sentencing jury
recognizes the gravity of its task,” and we have thus found
unconstitutional under the Eighth Amendment comments
that “minimize the jury’s sense of responsibility for deter-
mining the appropriateness of death.” Caldwell v. Missis-
sippi, 472 U. S. 320, 341 (1985).
2                  TRUEHILL v. FLORIDA

                   SOTOMAYOR, J., dissenting

  Although the Florida Supreme Court has rejected a
Caldwell challenge to its jury instructions in capital cases
in the past, it did so in the context of its prior sentencing
scheme, where “the court [was] the final decision-maker
and the sentencer—not the jury.” Combs v. State, 525 So.
2d 853, 857 (1988). In Hurst v. Florida, 577 U. S. ___, ___
(2016) (slip op., at 10), however, we held that process,
“which required the judge alone to find the existence of an
aggravating circumstance,” to be unconstitutional.
  With the rationale underlying its previous rejection of
the Caldwell challenge now undermined by this Court in
Hurst, petitioners ask that the Florida Supreme Court
revisit the question. The Florida Supreme Court, how-
ever, did not address that Eighth Amendment challenge.
  This Court has not in the past hesitated to vacate and
remand a case when a court has failed to address an im-
portant question that was raised below. See, e.g., Beer v.
United States, 564 U. S. 1050 (2011) (remanding for con-
sideration of unaddressed preclusion claim); Youngblood v.
West Virginia, 547 U. S. 867 (2006) (per curiam) (remand-
ing for consideration of unaddressed claim under Brady v.
Maryland, 373 U. S. 83 (1963)). Because petitioners here
raised a potentially meritorious Eighth Amendment chal-
lenge to their death sentences, and because the stakes in
capital cases are too high to ignore such constitutional
challenges, I dissent from the Court’s refusal to correct
that error.